Citation Nr: 1609619	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a brain condition to include a hemangioma. 

2.  Entitlement to service connection for a brain condition to include a hemangioma.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for residuals of a concussion to include memory loss.  

4.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for residuals of a concussion to include a mood disorder.  

5.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for facial scars.


6.  Entitlement to a rating in excess of 30 percent for headaches.

7.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 (hemangioma), September 2014 (headaches and PTSD), and April 2015 (residuals of a concussion to include memory loss, residuals of a concussion to include a mood disorder and facial scars) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Philadelphia, Pennsylvania RO has assumed the role of agency of original jurisdiction (AOJ).  

The Board observes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Pursuant to Clemons, the issue of entitlement to service connection for a brain condition to include a hemangioma has been recharacterized as reflected on the title page to better reflect the Veteran's contentions.   

In April 2015 the Board remanded the claim to the agency of original jurisdiction (AOJ) to schedule the Veteran for a Board hearing.  The Veteran withdrew his request for a hearing in multiple correspondences, including those dated October 30, 2015 and November 13, 2015.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

In a correspondence dated November 24, 2015, the Veteran expressed that he did not want his attorney representing him, as he stated he wanted the attorney to "stop pretending" that he was his representive to Veteran Affairs.  In a December 3, 2015 correspondence, the Veteran's attorney also wrote to withdraw his representation of the Veteran.  As the Veteran has not appointed another representative, the Board considers him to be self-represented in this case

The issues of claims to reopen residuals of a concussion to include memory loss, residuals of a concussion to include a mood disorder, and facial scars; entitlement to service connection for a brain condition; and increased rating claims for headaches and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received since the last final denial of service connection for a brain condition to include a hemangioma in the January 2005 Board Decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSION OF LAW

Evidence received since the January 2005 rating decision in relation to the Veteran's claim for entitlement to service connection for a brain condition to include a hemangioma is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

A January 2005 Board decision denied the Veteran's claim of entitlement to service connection for residuals of a head injury, claimed as a hemangioma based on the determination that the evidence of record did not have competent medical evidence of a nexus between the Veteran's brain condition to include a hemangioma and active duty service.  

In a March 2005 statement submitted to the Board, the Veteran indicated he disagreed with the Board's January 2005 decision and requested a motion to vacate.  The Board denied the motion in an April 2005 letter.  

The Veteran subsequently filed a motion for reconsideration which was denied by the Board in a letter from July 2005.  In the aforementioned July 2005 letter, the Board provided the Veteran with instructions as to how to appeal the Board's decision.  The Veteran did not appeal the January 2005 Board decision.  As such, the January 2005 Board decision became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final July 2005 Board decision, the Veteran has submitted various lay statements, private treatment records, web research and updated VA treatment records have been associated with the claims file.  Notable evidence includes, an October 31, 2007 VA neurology consultation where the Veteran was treated for complaints of headaches.  The record indicated that a MRI performed on October 26, 2007 found a venous hemangioma in the superior right parietal bone.  The diagnostic impression was: 1) a history of service-related facial skull injury secondary to rifle malfunction and explosion occurring in 1969 during active duty and 2) headaches syndrome sustained with vascular components, secondary to the facial skull injury.  A June 2011 brain imaging study showed some shrinkage in the deeper portion of the Veteran's brain.  It was noted the shrinkage "may be related" to the Veteran's previous brain trauma and a benign abnormality (hemangioma) in the superficial blood vessels on his skull.  The Veteran submitted a statement which noted this scan and said that his doctor told him she did not understand why they were sending him back because the evidence was "all here."  See Veteran's statement included on a VA Form 21-4142 dated August 26, 2014, dated in VBMS as September 26, 2014.  This evidence is new and material evidence because it was not of record at the time of the final Board decision in January 2005, and indicates that the Veteran has a venous hemangioma or other brain injury such as shrinkage which may have been incurred during or related to his period of active duty service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of entitlement to service connection for a brain injury to include a hemangioma, as it raises a reasonable possibility that the Veteran's current disability could be related to his active duty service.


ORDER

The previously denied claim of entitlement to service connection for a brain injury to include a hemangioma is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The Board finds further evidentiary development is required prior to the adjudication of the Veteran's claims to reopen residuals of a concussion to include memory loss, residuals of a concussion to include a mood disorder and facial lacerations; increased rating claims for PTSD and headaches; and entitlement to service connection for a brain injury to include a hemangioma.  

VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records.  38 C.F.R. § 3.159(c). Also, VA's duty to assist requires that VA provide a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that in an April 2015 rating decision, the RO denied claims to reopen the service connection issues of residuals of a concussion to include a mood disorder; residuals of a concussion to include a memory loss; and facial scars.  The Veteran filed a notice of disagreement with the disability rating in a statement dated May 22, 2015.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.  

VA treatment records through April 2015 from the Baltimore VAMC have been associated with the claims file.  However, there appears to be outstanding VA treatment records.  The Veteran has submitted an updated November 23, 2015 VA treatment record of a brain imaging study which was conducted for complaints such as memory loss, which suggests there are more potentially relevant records for the period between April and November 2015.  

The Veteran asserts he is entitled to a rating in excess of 30 percent for headaches.  The Veteran was last afforded a VA headache examination in August 2012.  Since the last examination, the Veteran reported that he had headaches that caused him to pull back the curtains and go back to bed.  See correspondence dated November 3, 2015.  The Veteran also submitted an article regarding headaches in support of his claim titled "When to be concerned about headache."  The article advised people to contact their medical care provider promptly for headaches that were: sudden and severe, associated with a blow to the head or other traumatic injury; become more severe over time; accompanied by symptoms such as fever, neck stiffness, nausea, loss of balance, rash, confusion, difficulty speaking, weakness, dizziness, numbness or visual disturbances; headaches that occur four or more times in a month or a major cause of discomfort and disruption do not necessarily suggest a secondary headache, but require assessment as well.  Next to all symptoms listed in the aforementioned article the Veteran wrote "DONE" suggesting that he endorsed the symptoms, though it is somewhat unclear if he was asserting just all or some of the symptoms.  It has been over 3 years since the last VA examination and the Veteran's assertions suggest a worsening of the condition.  Therefore, as the evidence of record may not reflect the current state of the disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran asserts entitlement to an initial rating in excess of 70 percent for PTSD.  The Veteran was last afforded a VA PTSD examination in August 2012.  The Veteran has submitted a statement with complaints of concentration problems, memory trouble, anger outbursts and irritability which were not indicated as symptoms on his most recent VA examination.  See correspondence dated November 3, 2015 (dated in VBMS as November 7, 2015).  In addition, the Veteran submitted a private cognitive evaluation from October 2013 where testing of cognitive strength revealed very mild inefficiencies in processing speed, verbal memory and response inhibition with no areas of significant impairment.  It was noted that the Veteran's emotional distress including ongoing depressive and anxious experience may contribute to and exacerbate areas of cognitive inefficiency.  The symptom of hypervigilance that he demonstrated of both somatic and cognitive complaints may act as a distractor to preclude optimal cognitive processing and increase emotional distress.  In light of the Veteran's report of symptoms not indicated on the last VA examination and the private evaluation that suggests PTSD may be resulting in cognitive inefficiency, the Veteran must be afforded an updated VA PTSD examination.  

The Veteran asserts entitlement to service connection for a brain condition to include a hemangioma.  The Veteran asserts this brain condition is due to an in-service rifle malfunction which caused an explosion and injured the right side of his face.  He reported that when this occurred he went to sick bay and was diagnosed with a concussion and facial lacerations.  Although this was not documented in service treatment records (STRs), the Veteran submitted several buddy statements which supported that the incident occurred, which has been conceded by the AOJ.  See e.g., Veteran's statement dated May 15, 1990 and buddy statements dated September 20, 1990 and October 3, 1991.  However, no neurologic condition was noted on entry (October 15, 1969), re-enlistment (July 27, 1971) or exit examinations (October 12, 1971).  The Veteran has submitted evidence of a pre-service head injury due to falling out of a tree where he lost consciousness and suffered a laceration of the forehead.  See private hospital records dated August 30, 1957.  Further, STRs reflect that the Veteran reported a history of a head injury with a laceration of the forehead when he was 10 years old upon entry into service.  See report of medical history dated October 15, 1969.  The Board notes the Veteran was afforded a VA examination in June 1992 which provided the Veteran with a diagnosis of a cerebral concussion by record, very mild; completely recovered.  A January 2002 neurologic examination found an incidental hemangioma, unrelated to any head injury and not brought on by trauma.  The Veteran was afforded a VA TBI examination in April 2009 and was diagnosed with a moderate concussion during youth with no evidence to support a diagnosis of a traumatic brain injury (TBI) during military service.  A hemangioma was noted from an October 2007 MRI within the report and findings of cerebral atrophy were found in an August 1999 MRI.  An October 2011 brain and spinal cord VA examiner provided a negative nexus opinion between a hemangioma and service.  A private cognitive evaluation from October 2013 opined that given the duration of the time that had passed since the head injury, the natural process of brain recovery would be expected to have stabilized.  Therefore, it was unlikely that a prior brain injury was a major contributing factor to the Veteran's condition.  The Board finds the record is inadequate for rating purposes as no VA examiner has provided an opinion regarding the possibility of aggravation of a pre-existing brain condition.  Therefore, an updated VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Update any VA treatment records to include those beyond April 2015 from the Baltimore VAMC with the claims file.

2.  Conduct any further development deemed necessary and issue a SOC to the Veteran, addressing the issues of claims to reopen entitlement to service connection for residuals of a concussion to include memory loss, residuals of a concussion to include a mood disorder and facial lacerations.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

3.  After all outstanding treatment records are associated with the claims file; schedule the Veteran for appropriate VA examinations with a physician(s) with appropriate expertise to ascertain the severity of the Veteran's migraine headaches and PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  

For the Veteran's migraine headache condition:

The examiner should indicate the frequency of any characteristic prostrating attacks, and whether he has prolonged attacks productive of severe economic inadaptability.  

For the Veteran's PTSD:  
	
(a)  The examiner should clearly indicate the Veteran's level of occupational and social impairment:

Is there occupational and social impairment with reduced reliability and productivity due to PTSD symptoms; or

Is there occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms; or

Is there total occupational and social impairment due to PTSD symptoms?


4.  After all outstanding treatment records are associated with the claims file; the AOJ should return the claims file to an appropriate VA examiner to provide an addendum opinion regarding the current nature and etiology of any brain condition to include a hemangioma.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  The VA examiner is asked to respond to the following questions/requests: 

	a)  Identify all current brain conditions;

b)  For any diagnosed brain condition, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a brain condition that existed prior to his entry onto active duty?

(c)  If the answer to (b) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(d)  For any brain condition that did not pre-exist service, is it at least as likely as not (a 50 percent or greater probability) that the condition(s) is caused or aggravated his active duty service?

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.

5.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


